The rent regulation, its interpretation, and the act of Congress pursuant to which the same was allegedly prescribed are all set forth in the decision herein. Reference thereto indicates to me clearly that the rent regulation and its interpretation amounts to a violation of the act of Congress extending the prior Rent Regulation Act.
Notwithstanding this glaring conflict between the act of Congress and regulations purporting to be made pursuant thereto, under many decisions, the validity of regulations can be determined only by the Emergency Court of Appeals. See 50 U.S.C.A. App. Supp. V, Sec. 924; Bowles v. Willingham, 321 U.S. 503
(64 Sup. Ct. 641, 88 L. ed. 892); Woods v. The Cloud W. Miller Co., 333 U.S. 138 (68 Sup. Ct. 421); Woods v. Cobleigh,75 F. Supp. 125; Woods v. Schmid, 164 Fed. Rep. 2d, 981, and Woods v. Stone (U.S.) 68 Sup. Ct. 624. *Page 894 
Undoubtedly, had the validity of this regulation been tested in that forum, it would have been held ultra vires and void. Since this action was not taken, this court can only recognize this obviously unauthorized regulation as valid, it being without jurisdiction to declare it invalid.
The writer, speaking for himself only, regards as unwholesome legislation which requires a court to recognize as valid the regulation of a board or bureau which is in direct conflict with a law duly enacted by a constitutional law-making body. Confusion can only result in the continued policy of the enactment of laws by the Executive branch of the Government in the form of bureau rules and regulations; a condition that can only be corrected by a return to the original constitutional scheme of keeping separate the three branches of our Government.